EXHIBIT 10.7

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of May 1, 2009
by and between SILICON VALLEY BANK (“Bank”) and ADEPT TECHNOLOGY, INC.
(“Grantor”).

RECITALS

A. Bank has agreed to make certain advances of money and to extend certain
financial accommodation to Grantor (the “Loans”) in the amounts and manner set
forth in that certain Loan and Security Agreement by and between Bank and
Grantor dated May 1, 2009 (as the same may be amended, modified or supplemented
from time to time, the “Loan Agreement”; capitalized terms used herein are used
as defined in the Loan Agreement). Bank is willing to make the Loans to Grantor,
but only upon the condition, among others, that Grantor shall grant to Bank a
security interest in the Intellectual Property Collateral (as defined below) to
secure the obligations of Grantor under the Loan Agreement.

B. Pursuant to the terms of the Loan Agreement, Grantor has granted to Bank a
security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its obligations under the Loan Agreement, Grantor grants and pledges
to Bank a security interest in all of Grantor’s right, title and interest in, to
and under all of its copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections (including, without limitation, the items listed on Exhibit A),
including improvements, divisions, continuations, renewals, reissues,
extensions, and continuations-in-part of the same, trademarks, service marks
and, to the extent permitted under applicable law, any applications therefor,
whether registered or not (including, without limitation, the items listed on
Exhibit B), and the goodwill of the business of Borrower connected with and
symbolized thereby, know-how, operating manuals, trade secret rights, rights to
unpatented inventions, and any claims for damage by way of any past, present, or
future infringement of any of the foregoing, including, without limitation, all
proceeds thereof (such as, by way of example but not by way of limitation,
license royalties and proceeds of infringement suits), the right to sue for
past, present and future infringements, and all rights corresponding thereto
throughout the world (collectively, the “Intellectual Property Collateral”).

This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement. The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity. Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including Bank, of any or all other rights, powers
or remedies.

This Intellectual Property Security Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and counterpart
signature pages may be assembled to form a single original document.

[Remainder of Page Intentionally Left Blank - Signature Page Follows]



--------------------------------------------------------------------------------

[Signature Page to Intellectual Property Security Agreement]

IN WITNESS WHEREOF, the parties have cause this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

Address of Grantor:     GRANTOR: 5960 Inglewood Drive     Pleasanton, CA 94588  
  ADEPT TECHNOLOGY, INC. Attn: Lisa M. Cummins     Fax: (925) 245-3510     By:  
/s/ Lisa Cummins Email: lisa.cummins@adept.com     Title:    CFO Address of
Bank:     BANK: 185 Berry Street       Lobby 1, Suite 3000     SILICON VALLEY
BANK San Francisco, CA 94107       Attn: Rick Freeman     By:   /s/ Rick Freeman
Fax: (415) 856-0810     Title:   Relationship Manager Email: rfreeman@svb.com  
   